Citation Nr: 0603322	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  04-06 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for hepatitis C with liver 
cirrhosis and encephalopathy.



REPRESENTATION

Appellant represented by:	Bret A. Sumner, Attorney at 
Law



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had active service from June 1969 to June 1971 
and from June 1972 to August 1973.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2002 rating 
decision by the Reno, Nevada, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied his claim 
for service connection for hepatitis C.  The veteran 
perfected a timely appeal to that decision.  In his 
substantive appeal (VA Form 9), received in February 2004, 
the veteran requested a hearing before a Veterans Law Judge 
in Washington, D.C.  However, in a September 2004 statement, 
the veteran's attorney withdrew his hearing request and 
requested that the Board consider his claim as soon as 
possible.  Therefore, the Board believes all due process 
requirements were met with regard to his hearing request.  

In December 2004, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in August 2005.  

Pursuant to an October 2004 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002 & Supp. 2005) and 38 
C.F.R. § 20.900(c) (2005).  


FINDING OF FACT

Hepatitis C is of service origin.  



CONCLUSION OF LAW

Hepatitis C was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

VA satisfied its duty to notify by means of a letter dated in 
July 2002 from the agency of original jurisdiction (AOJ) to 
the veteran that was issued prior to the initial AOJ 
decision.  Another letter was issued in May 2004.  Those 
letters informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  

In this case, all identified medical records relevant to the 
issue on appeal have been requested or obtained.  VA obtained 
medical opinions in March and July 2005.  The available 
medical evidence is sufficient for an adequate determination 
of the veteran's claim.  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.  


II.  Factual Background.

The record indicates that the veteran served on active duty 
from June 1969 to June 1971 and from June 1972 to August 
1973.  In July 1973, the veteran was seen for complaints of 
headaches and sweats; he also reported that he felt tired and 
worn out.  The veteran further reported nasal congestion and 
fever.  No pertinent diagnosis was reported.  The service 
medical records are negative for any complaints, findings, 
treatment, or diagnosis of liver injury or disease to include 
hepatitis C.  

The veteran's claim for service connection for hepatitis C 
(VA Form 21-4138) was received in June 2002.  Submitted in 
support of his claim was a medical statement from Dr. Hyun-
Soo Kim, dated in June 2002, indicating that the veteran was 
currently under his care at Mike O'Callaghan Federal 
Hospital.  Dr. Kim also verified that the veteran was 
disabled because of advanced liver disease and its frequent 
complications.  

Private treatment records, dated from February 2000 to August 
2002, show that the veteran received ongoing clinical 
evaluation and.  In July 2002, the veteran was admitted to 
Desert Springs Hospital.  It was noted that the veteran had a 
history of end stage liver disease, heroin addiction, and had 
recently been quite sick and hospitalized a few times at the 
VA for hepatic encephalopathy.  

Received in September 2002 were VA outpatient treatment 
reports, dated from May 1994 to July 2002, which show that 
the veteran received ongoing clinical attention and treatment 
for several disabilities, including liver disease.  The 
impression was no evidence of masses.  The veteran was seen 
in acute care in May 2002, for complaints of confusion, right 
hand swelling, left elbow cellulitis, and pain.  It was noted 
that the veteran had a history of cirrhosis, hepatitis C, 
depression, heroin addiction for about 10 years, and he was 
currently on methadone treatment.    

In a statement in support of claim (VA Form 21-4138), dated 
in September 2002, the veteran indicated that he was exposed 
to hepatitis C risk factors while he was on active duty in 
the military from June 1969 to June 1972.  The veteran 
related that he served as a military police in Berlin, 
Germany; in that capacity, he was exposed to blood as a 
result of having to deal with injured people, cleaning blood 
and dealing with wounded individuals while waiting for the 
medics to arrive.  The veteran indicated that he was 
diagnosed with cirrhosis of the liver in 1999; at that time, 
the doctor who performed the biopsy told him that it is 
common for people to be asymptomatic for decades.  The 
veteran stated that the doctors also informed him that there 
was no event a test for the hepatitis C virus until 1990.  

Received in October 2002 was a copy of a pathology report, 
dated in November 1999, indicating that the veteran had a 
needle core biopsy, which was consistent with hepatitis C, 
moderately to severely active with cirrhosis (stage IV).  
Also received in October 2002 was a copy of an article 
addressing the risk factors for contracting the hepatitis C 
virus.  In particular, the article discussed the jobs that 
place an employee at risk of exposure to the hepatitis C 
virus.  This article also explains "....It appears that 
cirrhosis develops in about 20 to 30 percent of all 
individuals which chronic hepatitis C within approximately 
twenty years after they are infected; however, percentages as 
high as 50 percent have been cited.  Moreover, possibly more 
than half will develop cirrhosis approximately thirty or 
forty years after they are infected."  

Received in October 2004 were several articles regarding the 
development and nature of hepatitis C and cirrhosis.  In one 
article that discusses the different phases of hepatitis C, 
dated October 25, 2004, it was noted that the acute phase 
occurs when a person is first infected with the virus; in 
that phase, the person may not feel sick or the symptoms may 
be so mild that they go unnoticed.  It was also reported 
that, during the acute phase, the infected individual may 
think that he or she had the flu or some other bug.  

Also received in October 2004 was a statement from an 
individual who served in a similar capacity during service, 
but who did not know the veteran personally.  This person 
stated that during service, during his duties with the 
Military Police, he was exposed to the blood products of 
others on many occasions.  This person stated that the 
incidents that the veteran described where he allegedly was 
exposed to blood products were similar to incidents that he 
also experienced.  

Of record is a medical statement from Dr. Shahid Wahid, from 
the Gastroenterology Center of Nevada, dated in October 2004, 
indicating that he had reviewed the veteran's medical records 
and he concluded that: (1) it is as likely as not that the 
veteran's cirrhosis is caused by his hepatitis C infection; 
(2) it is as likely as not that the veteran's hepatitis C 
infection is linked to his repeated exposure to blood during 
his service as a military police officer; and (3) it is as 
likely as not that the veteran was infected with hepatitis C 
before 1990.  

Received in October 2004 was a medical statement from Dr. 
Carmello Herrero, a Board Certified gastroenterologist, dated 
in September 2004, indicating that the veteran appeared to be 
suffering from complications as a consequence of advanced 
cirrhosis of the liver, which was established in 1999.  Dr. 
Herrero noted that the veteran's risk factors included blood 
exposure during military service in 1973.  Dr. Herrero 
explained that hepatitis C is known to be a chronic infection 
of the liver, which can go undetected and asymptomatic for 
many years.  He also noted that the natural history of 
hepatitic C infection have been postulated to consist of 
development of chronic hepatitis approximately 10 years after 
exposure and development of cirrhosis of the liver usually 
within 20 years of exposure.  Dr. Herrero stated, given the 
clinical information and the time of exposure, it is likely 
that the veteran's acquisition of the infection was sometime 
in and around his military service and exposure to blood.  
Dr. Herrero noted that, although intravenous drugs are also a 
risk factor, the date of occurrence will make development of 
cirrhosis within 10 years less likely.  Therefore, after 
reviewing the veteran's records and the information provided, 
given the state of the veteran's disease, Dr. Herrero 
concluded that it is very likely that the veteran's hepatitis 
C infection was acquired at the time of military service.  
Dr. Herrero further stated that it is also very likely that 
blood exposure during that time was directly linked to his 
infection.  Given the time frame provided, it is likely that 
his cirrhosis of the liver has developed as a consequence of 
this initial infection in the 1970's.  

Of record is a medical opinion from a VA physician, dated in 
March 2005, indicating that the veteran had known hepatitis 
C.  She stated that, after reviewing the claims folder, it 
cannot be resolved without speculations to whether the 
transmission of the hepatitis C was a result of his military 
service where he was exposed to blood and body fluids while 
service in the military place or due to his polysubstance 
abuse, which included heroin and cocaine use.  The VA 
physician stated that she was unable to specifically cite 
which actions were responsible for the transmission of 
hepatitis C in the veteran who has had complications to 
include cirrhosis and hepatic encephalopathy.  

In another medical statement, dated in June 2005, Dr. 
Carmello Herrero indicated that his medical opinion is based 
upon reviewing an affidavit of the veteran, as well as all 
the available VA records, including electronic medical 
records from the VA clinic, admission records to hospitals 
and different rehabilitation facilities, laboratory testing, 
pathology reports, and x-ray reports.  Dr. Herrero stated 
that the veteran is suffering from complications of advanced 
cirrhosis of the liver, which was established by liver biopsy 
and clinical grounds in 1999.  Dr. Herrero noted that the 
veteran's main risk factor or potential origin were multiple 
incidents in which he was directly exposed to blood as a 
military police in service in 1973.  Dr. Herrero explained 
that hepatitis C is known to be a chronic infection of the 
liver, which can go undetected and asymptomatic for many 
years.  He also noted that the described natural history of 
hepatitic C infection has been related to consist of 
development of chronic hepatitis approximately 10 years after 
exposure; without treatment, this inflammation can continue 
to progress into cirrhosis of the liver usually within 20 
years of exposure.  Dr. Herrero stated, given the clinical 
history and information provided as well as the time of 
exposure to blood during military service, this appears to be 
a likely time of acquisition of active infection.  Dr. 
Herrero further noted that, upon reviewing the medical 
history, he became aware that the veteran had also been 
exposed to intravenous drugs; however, the exposure 10 years 
prior to onset of cirrhosis makes it less likely to be the 
originating factor.  Therefore, after reviewing the veteran's 
records and all of the information provided, given the state 
of the veteran's disease, it is very likely that the 
veteran's hepatitis C infection was acquired at the time of 
military service.  It is also very likely that blood exposure 
during that time was directly linked to his infection.  Dr. 
Herrero concluded that, given the time frame provided, it is 
likely that his cirrhosis of the liver has developed as a 
consequence of this initial infection in the early 1970's.  

In July 2005, the claims folder was transferred to a VA 
examiner for review and opinion regarding the etiology of the 
veteran's hepatitis C.  It was noted that the examiner's area 
of practice was internal medicine.  The VA examiner explained 
that the odds ratio equals the odds that an individual with a 
specific condition has been exposed.  The examiner explained 
that intravenous drug use has an odds ratio of 49.6, and 
having been struck or cut with a bloody object has an odds 
ratio of 2.1.  The examiner stated that it is very clear that 
the veteran's odds ratio from intravenous drug use is much 
greater than the odds ratio of having been struck or cut by a 
bloody object, which best describes the veteran's exposure 
during his military service as a policeman.  The examiner 
noted that "injection drug use with shared needles or other 
paraphernalia has been the most common identifiable source of 
acute HCV infection in the United States."  The examiner 
stated that, based upon the above information, it was his 
opinion that the veteran's hepatitis C was most likely caused 
or the result of intravenous drug use.  The VA examiner 
disagreed with the opinion provided by Dr. Wahid, dated in 
October 2004; he noted that Dr. Wahid actually did not 
discuss the risk of intravenous drug use.  He also disagreed 
with the statement that the infection occurred prior to 1990, 
noting that Dr. Wahid failed to provide the reason for 
choosing that date.  The VA examiner also disagreed with the 
medical statement from Dr. Herrero.  He disagreed with the 
time frame regarding the development of cirrhosis.  The 
examiner indicated that Dr. Herrero referred to a patient 
with mild inflammation, those patients progress over 20 
years; however, the veteran had a documented severe 
inflammation and was progressing at a much more rapid rate.  
The VA examiner stated, for unknown reasons, patients will 
have either mild, moderate or severe inflammatory reactions 
to hepatitis C virus.  An individual does not progress from 
one level of inflammation to another; rather the response is 
evident at the onset of infection.  He explained that the 
veteran's initial liver biopsy documents a severe 
inflammatory reaction and thus a rapid progression to 
cirrhosis.  In summary, the examiner concluded that the 
veteran's hepatitis C was most likely caused by or the result 
of intravenous drug use.  


III.  Legal Analysis.

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  Service connection may also be 
awarded where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period and still has the condition.  38 C.F.R. §§ 3.303(b), 
3.307, 3.309 (2005).  If there is no evidence of a chronic 
condition during service or during an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for 
disease that is diagnosed after discharge from active 
service, when the evidence establishes that such disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

The veteran claims entitlement to service connection for 
hepatitis C. Medically recognized risk factors for hepatitis 
C include: (a) transfusion of blood or blood product before 
1992; (b) organ transplant before 1992; (c) hemodialysis; (d) 
tattoos; (e) body piercing; (f) intravenous drug use (with 
the use of shared instruments); (g) high-risk sexual 
activity; (h) intranasal cocaine use (also with the use of 
shared instruments); (i) accidental exposure to blood 
products as a healthcare worker, combat medic, or corpsman by 
percutaneous (through the skin) exposure or on mucous 
membrane; and (j) other direct percutaneous exposure to 
blood, such as by acupuncture with non-sterile needles, or 
the sharing of toothbrushes or shaving razors.  See VBA 
Training Letter 211A (01-02), dated April 17, 2001.  

Certain chronic diseases, including cirrhosis of the liver 
may be presumed to have incurred during service if they 
become manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  

The veteran's statements that he was exposed to blood as a 
result of his duty as a military policeman are consistent 
with the circumstances, conditions, or hardships of his 
service.  38 U.S.C.A. § 1154(a).  He is also competent to say 
that he was exposed to body fluids and blood as a result of 
his duties as a military police officer.  The Board finds the 
statement to be credible.  Thus, the Board accepts the 
veteran's statements in that regard as sufficient proof that 
the veteran was exposed to blood products, during service.  

Currently, the veteran has hepatitis C.  Since the Board has 
found the veteran credible with regard to his statement that 
he was exposed to blood products.  The examiner has 
established a timeline nexus of hepatitis C to such blood 
exposure.  The Board must now weigh the contrary evidence.  
The contrary evidence is the veteran's own statements of 
post-service high risk activities, particularly intravenous 
drug use, as supported by medical evidence and the lack of 
any documentation of liver disease until 1999.  

In this case, the records show that he was diagnosed with 
moderately to severely active cirrhosis (stage IV) in 
November 1999.  At that time, it was noted that he had a 
history of hepatitis C.  However, there is conflicting 
evidence as to the etiology and onset date of the hepatitis C 
infection.  Essentially there is medical evidence that the 
veteran has experienced two different risk factors for 
contracting Hepatitis C, namely exposure to blood as a 
military policeman and IV drug abuse.  The medical evidence 
of record is inconclusive and does not resolve the question 
of which risk factor was actually the mode of transmission of 
the Hepatitis C virus.  The competent evidence provides 
different theories with regard to the etiology.  

In the July 2005 VA examiner's opinion, he noted that, based 
on the veteran's liver biopsy, he had an amount of 
inflammation which would lead to a rapid formation of 
cirrhosis.  The VA examiner added that the veteran had a 
documented severe inflammation and was progressing at a much 
more rapid rate, which contradicted Dr. Herrero's statement 
of a patient with mild inflammation that progress over 20 
years.  In light of the initial documentation of a severe 
inflammation with a rapid progression to cirrhosis and a 
history of IV drug use, the VA examiner concluded that the 
veteran's hepatitis C was most likely caused by or the result 
of IV drug use.  

On the contrary, Dr. Herrero, who also reviewed the veteran's 
medical records, explained that hepatitis C is known to be a 
chronic infection of the liver, which can go undetected and 
asymptomatic for many years.  He also noted that the 
described natural history of hepatitic C infection has been 
related to consist of development of chronic hepatitis 
approximately 10 years after exposure; without treatment, 
this inflammation can continue to progress into cirrhosis of 
the liver usually within 20 years of exposure.  Dr. Herrero 
also acknowledged the veteran's history of IV drug use; 
however, he noted that the exposure 10 years prior to the 
onset of cirrhosis makes it less likely to be the originating 
factor.  Therefore, after reviewing the veteran's records and 
all of the information provided, given the state of the 
veteran's disease, it is very likely that the veteran's 
hepatitis C infection was acquired at the time of military 
service.  It is also very likely that blood exposure during 
that time was directly linked to his infection.  Dr. Herrero 
concluded that, given the time frame provided, it is likely 
that his cirrhosis of the liver has developed as a 
consequence of this initial infection in the early 1970's.  
Dr. Herrero's statements are supported by several articles of 
record.  In particular, in one article, dated October 25, 
2004, it was indicated that it can take from 10 to 30 years 
after infection with the hepatitis C virus before symptoms 
appear.  This same article states that "end stage cirrhosis 
can occur after a lengthily infection of hepatitis C of about 
20 to 30 years."  As such, the fact the severe cirrhosis was 
manifested on the initial diagnosis on biopsy in November 
1999 does not refute the time frame provided by Dr. Herrero.  

It is noteworthy that the July 2005 VA opinion noted that the 
examiner's area of practice was internal medicine, whereas 
Dr. Carmello Herrero is a Board Certified gastroenterologist.  
As noted above, in an August 2002 hospital report from 
Healthsouth rehabilitation hospital, it was noted that the 
veteran was transferred from Desert Springs Hospital, where 
he was admitted after having been transferred from the VA 
hospital.  During his period of hospitalization, the veteran 
was followed by a doctor with gastrointestinal medicine for 
history of ascites and end stage liver disease.  The veteran 
has repeatedly been referred to a gastrointestinal specialist 
for treatment of his liver disease.  Consequently, the Board 
finds Dr. Herrero's opinion more persuasive and of more 
probative value than the other evidence because of this; he 
has reviewed the veteran's records and he provided a 
rationale for his opinion, which is supported by the medical 
articles of record.  The Board may adopt a particular medical 
expert's opinion for its reasons and bases where the expert 
has fairly considered the material evidence of record.  See 
Wray v. Brown, 7 Vet. App. 488, 493 (1995).  

In determining whether service connection is warranted for 
disease or disability, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Based on the above, the Board finds that the 
evidence is in equipoise as to whether the veteran developed 
hepatitis C with liver cirrhosis and encephalopathy as a 
result of his duty in the military as a policeman.  
Consequently, reasonable doubt should be resolved in favor of 
the veteran, and service connection for hepatitis C is, 
accordingly, granted.  

The Board concludes that the evidence is at least in 
equipoise.  That is, it is at least as likely as not that the 
hepatitis C is linked to service.  The veteran is therefore 
entitled to the benefit of the doubt.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Accordingly, it is the 
judgment of the Board that service connection is warranted 
for hepatitis C.  


ORDER

Entitlement to service connection for hepatitis C is granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


